Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
1. 	 The present application is being examined under the pre-AIA  first to invent provisions. 

Response to the last Amendment
2.	As per Applicant’s instruction as filed on 11/13/17, claims 14-20 have been canceled.

Response to Appeal Brief
3.	Applicant’s remarks with respect to currently pending claims as filed on 10/04/18 have been reconsidered/reviewed.
	Note: the Examiner acknowledges the Patent Board Decision (Examiner Reversed) as filed on 01/01/21. 

Allowable subject matter 
4. 	The following is an Examiner's statement of reasons for allowance.	
Claims 1-13 and 21-30 are allowed.
Independent claims 1 and 21, and corresponding dependent claims 2-7 and 22-30 (by virtue of dependencies) are allowed as having incorporated the novel features comprising a method comprising:
receiving a request for encoder capability data;
determining the encoder capability data, the encoder capability data including (1) data that indicate a number of component bitstreams for simulcast as part of a multi-layer encoding (MLE) bitstream, each of the component bitstreams providing an encoded representation of a different simulcast stream among multiple simulcast streams, each of the multiple simulcast streams including the same input video samples, wherein each of the component bitstreams is a scalable bitstream having a base layer and at least one enhancement layer or is a non-scalable bitstream having a single layer, and wherein each of the component bitstreams is decodable to reconstruct its version of the same input video samples, independent of decoding of other ones of the component bitstreams to reconstruct other versions of the same input video samples, and (2) data that indicate scalable video coding capabilities for encoding of the component bitstreams; and
sending the encoder capability data.
Independent claim 8 and corresponding dependent claims 9-13 (by virtue of dependencies) are allowed as having incorporated the novel features comprising the operations comprising: 
determining encoder capability data;
creating stream configuration request data based at least in part on the encoder capability data, the stream configuration request data including (1) data that indicate a number of component bitstreams for simulcast as part of a multi-layer encoding (MLE) bitstream, each of the component bitstreams providing an encoded representation of a different simulcast stream among multiple simulcast streams, each of the multiple simulcast streams including the same input video samples, wherein each of the component bitstreams is a scalable bitstream having a base layer and at least one enhancement layer or is a non-scalable bitstream having a single layer, and wherein each of the component bitstreams is decodable to reconstruct its version of the same input video samples, independent of decoding of other ones of the component bitstreams to reconstruct other versions of the same input video samples, and (2) data that indicate scalable video coding options for the component bitstreams; and
sending the stream configuration request data.
The prior art of record fails to anticipate or make obvious the novel features as specified in independent claims 1, 8, and 21. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
					
Conclusion 
5.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Lu et al (2013/0070859 A1), Multi-layer encoding and decoding.
B)	He et al (8,553,769 B2), Device/method for improved multi-layer data compression.

6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

7.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN S AN/Primary Examiner, Art Unit 2483